Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following rejections are maintained under 35 U.S.C. 103, however with a new ground of rejection.
Claims 1-6, 8-9, 11-12 and 19-20 maintain rejection under 35 U.S.C. 103.
 Claim Objections
Claim 1 objected to because of the following informalities:  Amended claim 19 recites “a thickness of the first film and a type of the first film” in lines 8-9. It is clear that cited “a thickness” and “a type of film” in lines 8-9 refer back to the previously cited “a thickness” and “a type of film” in 3rd line of claim 19. However, to provide a proper reference from the latter citations to the earlier citations, each of the latter cited “a thickness” and “a type of film”, in lines 8-9, should be preceded by “the” instead of “a”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a sensor configured to read, from the substrate, information” in claim 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1 and 19 recites, “a sensor configured to read, from the substrate, information” which includes the generic placeholder of “a sensor” followed by the functional limitation “configured to read, from the substrate, information” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the sensor is disclosed in the applicant’s specifications as an optical sensor that may obtain the underlayer film information inscribed on the wafer W by capturing an image of the wafer W and reading the inscribed information from the image. Said inscribed information being an ID number, barcode or the like inscribed on the wafer, see Specifications page 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, 11-12, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 20170133235 A1, hereinafter “Muramatsu”) in view of Yoneda et al. (US 20100022036 A1, hereinafter “Yoneda”) and evidenced by Shin et al. (US 20170178936 A1, hereinafter “Shin”).
Regarding claim 1, Muramatsu explicitly discloses an imprint device (substrate treatment system 1, see [0054, 0086]), comprising: (a wafer W that has been pretreated to have a film layer K, see [0055, 0086]. A cassette station 10 holds the wafer W in Cassettes C, see [0055-0056]) a load port (cassette station 10) for receiving a substrate (wafer W) to be processed; (anti-reflection film forming apparatus 32 and neutral layer forming apparatus 33 comprise of spin chucks 140, see [0071-0072, 0079]. Said spin chucks 140 receive the wafer from the cassette station via wafer carrier apparatuses see [0082-0085]) a stage (Spin chuck 140 on apparatus 32 or 33) to which the substrate (W) is transported from the load port (10); ([0079] states apparatuses 32 and 33 both contain a nozzle. Said nozzles are configured to deposit the anti-reflection film forming solution on the wafer W and neutral layer forming solution on the wafer W for 32 and 33 respectively, as [0079] states that said apparatuses are solution treatment apparatuses which supply said solutions from said nozzles. See Fig. 6 which discloses the anti-reflection film and neutral layer are formed on the wafer) a nozzle (nozzle of apparatus 32 or 33) configured to dispense a primer (the solution which forms the anti-reflection film or neutral layer) and form a primer layer (anti-reflection film or neutral layer) on the substrate (W) transported to the stage (10) over the film (K); (A resist coating apparatus 34 comprises of a treatment container 130, see [0071-0072, 0079], and deposits a resist pattern on the wafer after the anti-reflection film and neutral layer are deposited, see Fig. 6) a chamber (treatment container 130) to which the substrate (W) with the primer layer (the anti-reflection film or neutral layer) is transported from the stage (140 on 32 or 33); ([0079] states apparatus 34 contains a nozzle. Said nozzle deposit the resist solution, as [0079] states that 34 is a solution treatment apparatus which supplies said solution from said nozzle. See Fig. 6 which discloses a resist pattern is formed on the wafer) and a dispenser (nozzle of 34) in the chamber (130) and configured to dispense a resist (resist solution) onto the substrate (W) to perform imprint lithography thereon (a resist pattern is formed on W).
Muramatsu does not explicitly disclose the sensor and controller of the instant application, wherein: said sensor is a sensor configured to read, from the substrate, information indicating both a thickness of a film on the substrate and a type of the film; a controller configured to receive the information from the sensor and select primer process conditions corresponding to the information read by the sensor and thus also does not explicitly disclose dispensing a primer according to the selected primer process conditions;
	In an analogous art Yoneda explicitly discloses a pattern forming apparatus comprising of a barcode sensor 2 which reads template information off a barcode 6d and a control unit 5 which calculates a holding time of the template, based on template information and template holding time information that is previously acquired, see [0032, 0026] and Fig. 2. Said control unit 5 is an external control unit, see Fig. 1 wherein said control unit 5 is depicted outside the pattern forming apparatus’s chamber.
Shin explicitly discloses a method of processing a wafer wherein a deposition apparatus may inquire a wafer ID such that corresponding information about said wafer ID is acquired. The deposition apparatus may form a layer on the wafer based on said information and provide an application server (110) with deposition data such as a deposition material and deposition thickness, see [0051]. Shin further explicitly discloses a track apparatus (150 which may coat the wafer in an organic layer based on information of the wafer which corresponds to a wafer ID. Said track apparatus may then store data to the application server (110) such as a photoresist material, a photoresist thickness, and a position of a pattern, see [0053]. The use of a wafer ID allows a system (which may include a plurality of apparatuses) to store information mapped to said wafer ID, see [0008].
	A person of ordinary skill in the art, hereinafter POSITA, at the time of the invention would have found it obvious to modify Muramatsu in view of Yoneda such that the imprint device (substrate treatment system 1, Muramatsu) comprises of the barcode sensor 2 and the control unit 5 disclosed by Yoneda in order to read template information off a barcode and calculate process conditions based on said information. Said process conditions are analogous to the primer process conditions. Said POSITA at the time of the invention would further find it obvious that the barcode sensor 2 disclosed by Muramatsu in view of Yoneda is capable of reading substrate information off a wafer ID and the control unit 5 calculate process conditions based of the substrate information, as evidenced by Shin wherein Shin explicitly discloses a deposition apparatus that inquires a wafer ID and may form a layer on the wafer based on said information and said information comprises of data such as deposition material and deposition thickness.

    PNG
    media_image1.png
    632
    343
    media_image1.png
    Greyscale

Muramatsu Fig. 6

    PNG
    media_image2.png
    430
    570
    media_image2.png
    Greyscale

Yoneda Fig. 1


    PNG
    media_image3.png
    293
    346
    media_image3.png
    Greyscale

Yoneda Fig. 2

Regarding claim 2 and 3 Muramatsu in view of Yoneda evidenced by Shin, explicitly discloses all of the limitations of claim 1.
Muramatsu further disclosed that the cassette station (10) comprises of a wafer carrier apparatus (23) which is movable on a carrier path (22) and can carry the wafer W for further transported, see [0057, 0069-70]. 
Muramatsu further explicitly discloses a wafer carrier region (D) formed in a region spanning from the first block (G1) to the fourth block (G4) wherein a plurality of wafer carrier apparatuses (70) are arranged with each of said plurality having a carrier arm that is movable in the X and Y axis as depicted in Fig. 1, such that the wafer (W) can be carried to a predetermined apparatus in the first block (G1), a second block (G2), a third block (G3) and fourth block (G4) therearound, see [0066] and Fig. 1.
Therefore, in addressing claim 2, Muramatsu in view of Yoneda evidenced by Shin, explicitly discloses an imprint device (Muramatsu, 1) according to claim 1, wherein the substrate (Muramatsu, W) is transported along a conveyance path (Muramatsu, 22 and D) from the load port (Muramatsu, 10) to the stage (Muramatsu, spin chuck 140 on apparatus 32 or 33) and from the stage to the chamber (Muramatsu, 34 comprising of 130).
Therefore, in addressing claim 3, Muramatsu in view of Yoneda evidenced by Shin, explicitly discloses an imprint device (Muramatsu, 1) according to claim 1, further comprising a robotic arm (Muramatsu, 70) configured to accommodate and convey the substrate (Muramatsu, W) from the load port (Muramatsu, 10) to the stage (Muramatsu, spin chuck on apparatus 32 or 33) and from the stage (Muramatsu, spin chuck on apparatus 32 or 33) to the chamber (Muramatsu, 34 comprising of 130).
Regarding claim 4, Muramatsu in view of Yoneda evidenced by Shin an imprint device (Muramatsu, 1) according to claim 1, (control unit 5 is an external controller, see annotated Yoneda Fig. 1 above) wherein the controller (Yoneda, 5) is an external controller.
Regarding claim 5 and 8, Muramatsu in view of Yoneda evidenced by Shin disclosed all of the limitations in claim 1.
Muramatsu further discloses that the substrate treatment system (1) comprises of a thermal treatment apparatus (40) which comprises a hotplate [0064]. Said thermal treatment apparatus (40) heats the wafer (W) after the neutralizing agent (neutral layer forming solution) is applied onto the anti-reflection film (400) [0084].
Therefore, in addressing claim 5, Muramatsu in view of Yoneda evidenced by Shin discloses an imprint device (Muramatsu, 1) according to claim 1, further comprising a heater (Muramatsu, 40) configured to heat the substrate (Muramatsu, W).
Therefore, in addressing claim 8, Muramatsu in view of Yoneda evidenced by Shin discloses an imprint device (Muramatsu, 1) according to claim 5, further comprising a hotplate (Muramatsu, hotplate) to heat the substrate (W).
Regarding claim 6, Muramatsu in view of Yoneda evidenced by Shin disclosed all of the limitations in claim 5 above, wherein Muramatsu further disclosed the apparatuses (32-34) all comprise of their own a treatment container (130), a spin chuck (140) which rotates the wafer (W) and nozzles (Paragraph 71-72, 79).
Therefore, in addressing claim 6 Muramatsu in view of Yoneda evidenced by Shin discloses an imprint device (Muramatsu, 1) according to claim 5, wherein the stage (Muramatsu, spin chuck 140 on apparatus 32 or 33) is rotatable to rotate the substrate (Muramatsu, W) when the primer layer (Muramatsu, anti-reflection layer or neutral layer) is formed thereon.
Regarding claim 9, Muramatsu in view of Yoneda evidenced by Shin disclosed all of the limitations in claim 5 above such as the stage (Spin chuck 140 on apparatus 32 or 33, see [0079]), heater (40, see Muramatsu [0064]) controller (5, see Yoneda Fig. 1), and selected primer conditions (calculated process conditions, Yoneda [0032]).
Muramatsu in view of Yoneda evidenced by Shin does not explicitly disclose the limitation of claim 9 wherein a heater is controlled by a controller based on the selected primer condition, however Muramatsu explicitly discloses that the substrate treatment system (1) comprises of a thermal treatment apparatus (40) and a control unit (300), that controls the operations of the above-described various treatment apparatuses and a driving system such as carrier apparatuses, see Muramatsu [0080];
A POSTIA at the time of the invention would have found it obvious to modify Muramatsu in view of Yoneda evidenced by Shin such that the control unit 5 can control the heater, as evidenced by the control unit 300 disclosed by Muramatsu, in order to control the heater based on calculated process conditions which are analogous to the primer process conditions 
Regarding claim 11 and 12, Muramatsu in view of Yoneda evidenced by Shin disclosed all of the limitations in claim 6 and 1 above as they pertain to claims 11 and 12 respectively, such as the stage (Spin chuck 140 on apparatus 32 or 33, see [0079]), heater (40, see Muramatsu [0064]) controller (5, see Yoneda Fig. 1), and selected primer conditions (calculated process conditions, Yoneda [0032]).
Muramatsu in view of Yoneda evidenced by Shin does not explicitly disclose the limitation of claim 11 and similarly claim 12 wherein the selected primer conditions (calculated process conditions, Yoneda [0032]) is comprising of at least one of a rotational speed of the stage, a bake temperature of the heater, and a bake time by the heater.
Muramatsu further explicitly discloses the spin chuck 140 can rotate at a predetermined speed by means of a chuck drive unit 141 such as a motor [0072]. In the neutral layer forming apparatus 33, a neutral layer 401 is formed on the wafer W and thereafter, the wafer W is carried to the thermal treatment apparatus 40 and heated and temperature-regulated [0084]. The substrate treatment system (1) comprises of a control unit (300), that controls the operations of the above-described various treatment apparatuses and a driving system such as carrier apparatuses, see Muramatsu [0080];
A POSTIA at the time of the invention would have found it obvious to modify Muramatsu in view of Yoneda evidenced by Shin such that the selected primer conditions (calculated process conditions, Yoneda) comprise of a predetermined speed of rotation for the spin check 140 and a calculated temperatures to temperature-regulate the wafer W in the treatment apparatus 40 in order to control the stage (Spin chuck 140 on apparatus 32 or 33, Muramatsu) and heater (40, Muramatsu) with the control unit 5 as evidenced by the control unit 300 disclosed by Muramatsu. Said predetermined speed and calculated temperatures are analogous to the rotation speed of the stage and bake temperature of the heater in the instant application.
Regarding claim 21, Muramatsu in view of Yoneda evidenced by Shin explicitly discloses all of the limitations of claim 1, such as the the imprint device (substrate treatment system 1, see Muramatsu [0054, 0086]), comprising of the sensor (barcode sensor 2, see Yoneda [0032]) and the load port (cassette station 10, see Muramatsu [0055-0056]), wherein said sensor (2) is configured to optically read information on the substrate as evidenced by Shin, see Shin [0051]. 
Muramatsu in view of Yoneda evidenced by Shin does not explicitly disclose the sensor to be mounted to the load port.
Yoneda further explicitly the barcode sensor is attached to a chuck 1a which is analogous to the load port of the instant application, see [0036] and Fig. 1.
A POSITA would find it obvious at the time of the invention to further modify Muramatsu in view of Yoneda evidenced by Shin such that the barcode sensor 2 to the load port (cassette station 10), as evidenced by Yoneda, in order to get information on the substrate prior to further processing.
Regarding claim 22, Muramatsu in view of Yoneda evidenced by Shin explicitly disclose the imprint device (substrate treatment system 1, see [0054, 0086]) according to claim 1, (film layer K is under the anti-reflection film 400, see Muramatsu Fig. 7) wherein the film (Muramatsu, K) on the substrate is an underlayer film.
Regarding claim 19 and 20 Muramatsu explicitly discloses a substrate treatment system (1) that
performs a substrate treatment method, see [0054], wherein said method comprises of comprising of:
A wafer W wherein said wafer (W) has been pretreated such that it has a film layer (K) [0055 and 0083].  Said wafer (W) is housed in a cassette (C) and said cassette can be loaded or off of a cassette station (10), see [0055 and 0056]. Said wafer can be transported on a wafer carrier (23) along a carrier path (22) to be further transported such that said wafer can also be transported along a wafer carrier region (D) wherein a plurality of wafer carrier apparatuses (70) are arranged with each of said plurality having a carrier arm that is movable in the X and Y axis as depicted in Fig. 1, such that the wafer (W) can be carried to a predetermined apparatus in the first block (G1), a second block (G2), a third block (G3) and fourth block (G4) therearound, see [0057, 0066, 59-70] and Fig. 1.
A first block (G1) which houses a plurality of solution treatment apparatuses as depicted in Fig. 2 which comprises of an anti-reflection film forming apparatus (32) neutral layer forming apparatus (33), and a resist coating apparatus (34) which form an anti-reflection layer (400) from a solution, neutral layer (401) from a neutral agent and resist layer (402) from a resist solution on the wafer respectively, see [0059-60, 0079, 0083, 0086] Fig. 2 and 7.  The aforementioned apparatuses (32-34) all comprise of their own a treatment container (130), a spin chuck (140) which rotates the wafer (W) and nozzles, see [71-72, 79]. 
A control unit (300), comprising of a computer and has a program storage unit. In the program storage unit, a program that controls the treatments on the wafer W in the substrate treatment system 1 is stored. Further, the program storage unit also stores a program that controls the operations of the above-described various treatment apparatuses and a driving system such as carrier apparatuses, see [0080].
Muramatsu further discloses that the substrate treatment system (1) comprises of a thermal treatment apparatus (40) which comprises a hotplate, see [0064]. Said thermal treatment apparatus (40) heats the wafer (W) after the neutralizing agent is applied onto the anti-reflection film (400)  such that the neutral layer (401) us formed, see [0084]. The wafer W is then carried to the resist coating apparatus 34, in which the resist solution is applied onto the neutral layer 401 of the wafer W to form a resist film. Thereafter, the wafer W is carried to the thermal treatment apparatus 40 and subjected to a pre-baking treatment, see [0085]. 
Muramatsu discloses all of the limitations of claim 19 and 20 except for the limitation of claim 19 wherein a semiconductor device manufacturing method comprises of:
An imprint device including a sensor configured to read from a semiconductor substrate, information indicating both thickness of a film on the substrate and a type of the film. Acquiring information about the first film by controlling a sensor to reading symbols on the semiconductor substrate wherein said information includes film type and film thickness. Then selecting a recipe for primer processing conditions based on said information
Furthermore, Muramatsu does not explicitly disclose the thermal treatment apparatus (40) to be a chamber, such that the limitation in claim 20 wherein heating is performed in a first chamber is not explicitly disclosed by Muramatsu.

	In an analogous art Yoneda explicitly discloses a pattern forming apparatus comprising of a barcode sensor 2 which reads template information off a barcode 6d and a control unit 5 which calculates a holding time of the template, based on template information and template holding time information that is previously acquired, see [0032, 0026] and Fig. 2. Said control unit 5 is an external control unit, see Fig. 1 wherein said control unit 5 is depicted outside the pattern forming apparatus’s chamber.
Shin explicitly discloses a method of processing a wafer wherein a deposition apparatus may inquire a wafer ID such that corresponding information about said wafer ID is acquired. The deposition apparatus may form a layer on the wafer based on said information and provide an application server (110) with deposition data such as a deposition material and deposition thickness, see [0051]. Shin further explicitly discloses a track apparatus (150 which may coat the wafer in an organic layer based on information of the wafer which corresponds to a wafer ID. Said track apparatus may then store data to the application server (110) such as a photoresist material, a photoresist thickness, and a position of a pattern, see [0053]. The use of a wafer ID allows a system (which may include a plurality of apparatuses) to store information mapped to said wafer ID, see [0008].
	A person of ordinary skill in the art, hereinafter POSITA, at the time of the invention would have found it obvious to modify Muramatsu in view of Yoneda such that the imprint device (substrate treatment system 1, Muramatsu) comprises of the barcode sensor 2 and the control unit 5 disclosed by Yoneda in order to read template information off a barcode and calculate process conditions based on said information. Said process conditions are analogous to the primer process conditions. Said POSITA at the time of the invention would further find it obvious that the barcode sensor 2 disclosed by Muramatsu in view of Yoneda is capable of reading substrate information off a wafer ID and the control unit 5 calculate process conditions based of the substrate information, as evidenced by Shin wherein Shin explicitly discloses a deposition apparatus that inquires a wafer ID and may form a layer on the wafer based on said information and said information comprises of data such as deposition material and deposition thickness.  Said deposition material and deposition thickness is analogous to film type and film thickness of the instant application.
Regarding the second limitation Yamaguchi explicitly discloses a first process chamber (41) treated with a heat insulating improvement (Paragraph 29). Said first process chamber (41) comprises of heaters (46) as depicted in Fig. 5 (Paragraph 33).
A POSITA at the time of the invention would have found it obvious to further modify Muramatsu in view of shin with Yamaguchi such that the thermal treatment apparatus (40) comprises of a first process chamber (41) to improve heat insulation.
Therefore, in addressing claim 19, Muramatsu in view of Yoneda and Yamaguchi evidenced by shin a semiconductor device manufacturing method performed by an imprint device (Muramatsu, substrate treatment system 1) including a sensor (Yoneda, barcode sensor 2) configured to read, from a semiconductor substrate (Muramatsu, wafer W), information (substrate information off a wafer ID, evidenced by shin) indicating both a thickness of a film on the substrate and a type of the film, the method comprising: loading a semiconductor substrate (Muramatsu, W) having a first film (Muramatsu, K)  thereon onto a load port (Muramatsu, A cassette station 10) of the imprint device (Muramatsu, 1); (Yoneda, barcode sensor 2 can acquire substrate information off a wafer ID as evidenced by shin, wherein said information includes deposition material and deposition thickness which is analogous to film type and film thickness of the instant application.) acquiring information (substrate information off a wafer ID) about the first film (Muramatsu, K) by controlling the sensor (Yoneda, 2) to read symbols (barcode 6d) on the semiconductor substrate (Muramatsu, K), the information (substrate information off a wafer ID) indicating both a thickness (deposition thickness information evidenced by Shin) of the first film and a type (deposition material information evidenced by Shin) of the first film; selecting a recipe for primer processing conditions (Yoneda, control unit 5 calculates process conditions based off substrate information from a wafer ID as evidenced by shin) corresponding to the acquired information (substrate information off a wafer ID as evidenced by shin) about the first film (Muramatsu, K); conveying the semiconductor substrate (Muramatsu, W) from the stage (Muramatsu, spin chuck on apparatus 33) to a first chamber (Muramatsu, 40) of the imprint device(Muramatsu, 1); heating the semiconductor substrate (Muramatsu, W) after the forming of the primer layer (Muramatsu, 401), the heating being performed in the first chamber according to the recipe; conveying the semiconductor substrate (Muramatsu, W) from the first chamber to a second chamber (Muramatsu, 130 corresponding to 33) an imprinting unit of the imprint device (Muramatsu, 1); patterning a resist dispensed onto the semiconductor substrate (Muramatsu, W) using imprint lithography in the second chamber (Muramatsu, 130 corresponding to 33) imprinting unit (Muramatsu, 34); and processing the first film (Muramatsu, K) by using the patterned resist (Muramatsu, 402) on the semiconductor substrate (Muramatsu, W) as a mask.
Therefore, in addressing claim 20, Muramatsu in view of Yoneda and Yamaguchi evidenced by Shin explicitly disclose the semiconductor device manufacturing method according to claim 19, wherein conveying of the semiconductor substrate (Muramatsu, W) is performed by a robotic arm (Muramatsu, 23 or 70).
Response to Arguments
Applicant's arguments filed (Applicant Arguments, 09/25/2022, page 7-11) have been fully considered but they are not persuasive. To fully address the applicant’s arguments:
With regards to claims 1-6, 8, 9, 11-12 and similarly for claims 19-20 and 21 Applicant argues that Muramatsu in view of Yamazaki does not explicitly disclose a sensor configured to read from the substrate information indicating both a thickness of a film on the substrate and a type of the film. This argument is persuasive as it pertains to Muramatsu in view of Yamazaki, however not persuasive as it pertains to Muramatsu in view of Yoneda and evidenced by Shin, which explicitly discloses the barcode sensor 2 a capable of reading substrate information off a wafer ID, as evidenced by shin.
More specifically with regards to claims 19 and 20, the applicant argues that shin fails to teach any sensor configured to read from a semiconductor substrate, information indicating both a thickness of a film formed on a substrate and a type of the film. Muramatsu in view of Yoneda and evidenced by Shin, which explicitly discloses the barcode sensor 2 a capable of reading substrate information off a wafer ID, see Yoneda [0032 and 0026]. Said wafer ID can include information indicating both a thickness of a film formed on a substrate and a type of the film as evidenced by shin, see shin [0051].
With regards to claim 21, Applicant argues that Muramatsu in view of Yamazaki and Hosaka does not teach the sensor mounted in a load port however Yoneda teaches the barcode sensor 2 mounted to a chuck 1a, which is analogous to the load port of the instant application and thus the argument is not deemed persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754